EXHIBIT 3.1.3 ROSS MILLER Secretary of State 204 North Carson Street, Suite 1 Carson City, Nevada 89701-4299 (775) 684-5708 Website: www.nvsos.gov Certificate of Amendment (PURSUANT TO NRS 78.285 and 78.390) Certificate of Amendment to Articles of Incorporation For Nevada Profit Corporations (Pursuant to NRS 78.285 and 78.390 – After Issuance of Stock) Filed in the office of /s/ Ross Miller Ross Miller Secretary of State State of Nevada Document Number 20100552368-52 Filing Date and Time 07/26/20104:30 PM Entity Number E0059792008-4 1. Name of corporation: CETRONE ENERGY COMPANY 2. The articles have been amended as follows (provide article numbers, if available): Article 1 has been amended and restated so that, as amended and restated, Article 1 shall state in its entirety, as follows: “1.Name of Corporation:FRESH START PRIVATE MANAGEMENT INC.” Article 3 has been amended and restated so that, as amended and restated, Article 3 shall state in its entirety, as follows: “3:Shares:The total number of shares of stock, which this corporation [continued on following page] 3. The vote by which stockholders holding shares in the corporation entitling them to exercise at least a majority of the voting power, or such greater proportion of the voting power as may be required in the case of a vote by the classes or series, or as may be required by the provisions of the articles of incorporation have voted in favor of the amendment is:2,000,000 4. Effective date of filing (optional): 5. Officer Signature (required):/s/ Michael Cetrone 1 CERTIFICATE OF AMENDMENT (PURSUANT TO NRS 78.) CETRONE ENERGY COMPANY Page 2 of 2 is authorized to issue, is two hundred million (200,000,000) shares of common stock, $.001 par value per share.” [remainder of page intentionally left blank] 2
